The Honorable A. Glenn Vasser City Attorney 122 E. Second Street, Box 599 Prescott, Arkansas 71857-0599
Dear Mr. Vasser:
This letter is a response to your request for approval, pursuant to the Interlocal Cooperation Act [A.C.A. § 25-20-101], of a proposed interlocal agreement between the City of Prescott and Nevada County. You have submitted a copy of the agreement, as well as copies of resolutions issued by the City of Prescott and by the County of Nevada, authorizing the entities to enter into the agreement.
Under the terms of the proposed agreement, the city and the county will share jail facilities, radio and communication systems, breathalyzer equipment, and related personnel services and facilities.
It is my opinion that the proposed agreement does not meet the requirements of the Interlocal Cooperation Act, and therefore cannot be approved in its current form.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action must, if they do not establish a separate legal entity to conduct the joint or cooperative undertaking, specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property upon termination;
(5) Any other necessary and proper matters;
  (6) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (7) The manner of acquiring, holding, and disposing of real and personal property used in the joint or cooperative undertaking.
A.C.A. § 25-20-104(c).
Because the agreement that you have submitted does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify all of the above-listed items. Although it does appear to address almost all of the items, it is deficient in that it fails to make provision for an administrator or joint board that will be responsible for administering the joint and cooperative undertaking.
Therefore, pursuant to the provisions of A.C.A. § 25-20-104(f)(2), I must withhold approval of the submitted interlocal agreement in its current form. If you wish to submit an amended agreement including the required information, I will be happy to approve it in a most expeditious manner.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SA/cyh